 In the Matter Of JOHN DEERE DUBUQUE TRACTOR COMPANY, EMPLOYERandUNITED FARM EQUIPMENT AND METAL WORKERS OF AMERICA,C. I. O., PETITIONERCase No. 18-R-1714.-Decided February 14, 1947Mr. S. M. Lyman,of Moline, Ill., andMr. M. A. Fraher,of Dubuque,Iowa, for the Employer.-Mr. W. O. Sonnemann,ofMilwaukee, Wis., andMr. G. Volrath,of Dubuque, Iowa, for the Petitioner.Mr. James Ashe,of St. Paul, Minn., andMr. L. Mattson,ofDubuque, Iowa, for the I. A. M.Mr. A. J. Trizna,of Joliet, Ill., andMr. C. Davis,of Dubuque, Iowa,for the Molders.Messrs.G.H. RoseandRay Blett,of Dubuque, Iowa, for theU. A. W.Mr. G. Hallstrom,of Chicago,Ill.,andMr.Howard Smith,ofDubuque, Iowa, for the Pattern Makers.Mr. Martin Sacks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed,hearing in this case was held at Dubuque,Iowa,on December 5, 1946, before Stephen M. Reynolds,hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERJohn Deere Dubuque Tractor Company, anIowa corporation withits plant and principal offices located at Dubuque,Iowa, is engagedin the manufacture of engines for agriculturaltractors and combines.During the year 1946, the Employer caused to be shippedto its plantfrom sources outside the State of Iowa materialsvalued in excess72 N L R B, No 126656 JOHN DEERE DUBUQUE TRACTOR COMPANY657of $100,000.During the same period, finished products valued inexcess of $25,000 were shipped from this plant to points outside theState.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Association of Machinists, Local 1706, herein calledthe I. A. M., is a labor organization, claiming to represent employeesof the Employer.International Molders and Foundry Workers Union of North Amer-ica, Local 263, herein called the Molders, is a labor organization affili-ated with the American Federation of Labor, claiming to representemployees of the Employer.Pattern Makers League of North America, Dubuque Association,herein called the Pattern Makers, is a labor organization aflliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.International Union, United Automobile, Aircraft, and Agricul-tural Implement Workers of America, herein called the U. A. W.,is a labor organization affiliated with the Congress of Industrial Or-ganizations, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVESThe contentions of the partiesPetitioner seeks a unit of all production and maintenance employees,including tool and die makers, foundry employees, pattern makersand pattern makers' apprentices, set-up men, plant-protection employ-ees, and inspection department employees, but excluding professionalworkers, office and factory clericals, all salaried employees, and allsupervisory employees. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDThe U. A. W. is in substantial agreement with Petitioner's position,but would include both office and factory clericals in the unit.The I. A. M. urges as appropriate a production and maintenanceunit, excluding professional, technical and clerical employees, foundryemployees and pattern makers.The Employer contends that the appropriate bargaining unit shouldconsist of all hourly and incentive paid employees, excluding pro-fessional, technical, experimental, plant-protection, administrativepersonnel,l clerical employees, and set-up men.The Molders seeks a separate unit of foundry employees, includingmolders, core makers, grinders, chippers, and employees of the cupolaforce, excluding clerical and supervisory employees.The Pattern Makers desires a separate unit for pattern makers andpattern makers' apprentices.The Employer's operationsThere has been no collective bargaining history affecting theseoperations.The Employer's newly organized Dubuque plant, theonly one involved herein, is presently engaged in the production ofmotors for use in the farm machinery produced by its affiliates.Theplant has been organized "for continuous operations"; so that thefoundry produces engine castings which are utilized by the machineshop in fabricating the complete motor.The maifl divisions of theplant are the foundry and the factory or machine shop, each havingits own superintendent, with the general superintendent in charge ofboth.The plant engineer, who oversees the plant maintenance andplant-protection forces, and the master mechanic, who supervises theactivities of the toolroom and the machine maintenance foremen, areboth responsible to the general superintendent.The office group consists of the Methods Department, the Engineer-ing Department, and the Metallurgical Plant.The employees of thisgroup are largely salaried professional, technical, and clerical per-sonnel.The Employer maintains a separate Experimental Depart-ment which tears down, assembles, and tests prospective models offarm machinery motors.The separate unit requests of theMoldersand Pattern MakersAs noted above,the Petitioner,the U.A.W., and the Employerdesire the inclusion of foundry workers and pattern makers in theproduction and maintenance unit.while the Molders and PatternMakers seek to establish the foundry workers -and pattern makers,respectively, in separate units.With respect to the foundry work-'Although the Employer also requests the e'cclucton of administrative personnel, itappears that such employees are embraced within the other stated exclusions JOHN DEERE DUBUQUE TRACTOR COMPANY659ers the record discloses that they work in a separate building, locatedabout 300 feet from the machine shop and that° they constitute ahomogeneous group of employees, most of whom are skilled crafts-men.Upon the completion of the foundry processing, castings aretrucked to the Storage Department, where they remain until neededby the machine shop. The nature of the work performed and skillsrequired in the foundry are essentially different from the duties andskills required in the machine shop, and, consequently, there is verylittle interchange between the employees of the two departments.As to the pattern makers, it appears that there were four full-timepattern makers and pattern makers' apprentices in the Employer'splant at the time of the hearing.Although these employees have notyet been assigned to their permanent segregated location, there is nodegree of interchange or contact with the production and maintenanceemployees.They perform functions typical of the pattern makers'craft and have their own foreman.While the evidence discloses that the Employer's manufacturingprocess is a highly integrated operation, and that organization onthe part of the Petitioner, the U. A. W., and the I. A. M., has pro-ceeded on a plant-wide basis, it is evident that the units sought by theMolders and the Pattern Makers are basically craft in character withinthe traditional craft jurisdiction of these labor organizations.2Ac-cordingly, notwithstanding the high degree of integration and coordi-nation of these operations, we are of the opinion that, in the absence ofany history of collective bargaining, the employees "sought by theMolders and the Pattern Makers, respectively, may properly consti-tute separate bargaining units,' or may be merged into a single unitof production and maintenance employees. In these circumstances,we shall permit the scope of the bargaining unit or units to be deter-mined in part by the results of separate elections among the groupsrepresented by the Molders and Pattern Makers.4The composition of the production and maintenance groupWith respect to the composition of the residual voting group ofproduction and maintenance employees, the Petitioner, the I. A. M.,the U. A. W., and the Employer are in dispute with respect to plant-protection employees, experimental employees, professional and tech-nical employees, clerical employees, and set-up men.They will beconsideredseriatim.2Matter of National Lead Company, Magnus Metal Division,66 N L R B 496; awlplatter of Landis Tool Company,65 N L R B 1279'See footnote 2,supra.4The I. A. M does not desire to participate in any elections among the foundry workersor the patternmakers. 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDPlant-protection employeesThe Petitioner, the I. A. M., and the U. A. W. would include theplant-protection employees in the production and maintenance unit,whereas the Employer seeks to exclude them.The plant-protectionemployees, numbering 12 at present, are classified as guards and watch-men, and are under the supervision of the superintendent of plantprotection.The guards, who are about to be deputized, are regularlyassigned to night patrol duty at which time they` carry arms, as dis-tinguished from the unarmed watchmen who are regularly assigned toa definite location on the day shift.Contrary to the contention of thePetitioner, the plant-protection employees perform no maintenancework on production equipment. It appears, however, that the guardsand watchmen have no monitorial functions, and that they performessentially custodial duties.Under these circumstances, we shall, inaccordance with our usual practice in such cases, include the plant-protection employees in the voting group of production and mainte-nance employees.The experimental employeesThe Petitioner, the I. A. M., and the U. A. W. take the position, ineffect, that the experimental employees should be part of the produc-tion and maintenance unit.The Employer opposes this unit con-tention on the grounds that the experimental employees perform dis-tinct and unrelated duties in a physically separate location from theproduction and maintenance group, and that they are confidentialemployees by virtue of their work on prospective models. The recordindicates that, under the supervision of the chief engineer, the experi-mental employees tear down, assemble, and test motors, tractors, andexperimental machines for the purpose of making corrections andimprovements.Much of the work in question is clone on a field outsidethe plant proper, so that the experimental employees have little con-tact with the production and maintenance employees.As to theiralleged confidential status, it is clear that, while they may have accessto secret business data, they have no connection with labor relationsmatters, and are consequently not confidential employees within ourcustomary use of the term.5We have previously considered similar unit contentions with respectto similar employees at comparable operations of affiliates of thisEmployer. In those cases we have excluded experimental employeesfrom production and maintenance units, and, instead, have establisheda separate unit for these employees.Accordingly, we shall establish5SeeMatterof Brown & Sharpe ManufacturingCompany,70 N. L R B. 709. JOHN DEERE DUBUQUE TRACTOR COMPANY661a separate unit for these employees herein.As in our previousdecisions,6 we hold further that, in the event the same union is selectedas the exclusive bargaining representative in both the experimentalunit and the production and maintenance voting group, it will not beinappropriate for that union and the Employer to consolidate the twogroups.Upon the foregoing, we find that all employees of the Employer'sExperimental Department, excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.The professional and technical employeesThe I. A. M. and the Employer would exclude these employees fromthe production and maintenance unit, whereas the U. A. W. refused totake any definitive position with respect to professional and technicalemployees.The position of the Petitioner is not clear, although itspecifically sought the inclusion within the production and maintenanceunit of tool and die makers whon-i the Employer classifies as technicalemployees.Although the record is not complete with regard to tool and diemakers, no evidence has been adduced which persuades us to departfrom our usual practice of treating these employees as part of theproduction group.,We shall, accordingly, include tool and die makersin the production and maintenance voting group.With respect to technical and professional employees, in general, itappears that the technicals have less scientific or academic background,and perform more routine tasks than the professionals.The em-ployees in both groups are largely employed on a monthly salary basisin the Methods Department, Engineering Department, MetallurgicalPlant, and Foundry Engineering Department, and have little or nocontact with the production and maintenance employees.Apparentlythe parties all agree that engineers, metallurgical workers, draftsmen,medical personnel, and tool designers are either professionals ortechnicals.Because no substantial community of interest exists between the pro-fessional and technical employees, on the one hand, and the productionand maintenance employees, on the other, and because the training,supervision, and work situs of the professional and technical employeesare separate and distinct, we shall, in accord with our usual custom,a Matter of John Deere Harvester Works,66 N L R B. 1078;andMatter of John DeereSpreader Works of Deere&Co , 57 N. L. R B 411.7Matter of The Chase-Shawmut Company,71 NL.R B. 610 662DECISIONSOF NATIONALLABOR RELATIONS BOARDexclude the professionaland technicalemployeesfrom theproductionand maintenance group 8The clerical employeesThe U. A. W. would include all clerical employees, while the Em-ployer, which classifies its clericals into office and factory groups,would exclude all of them from a production and maintenance unit.None of the other parties seeks the inclusion of clericals.All clericals receive monthly salaries and are on the office pay roll.Those employees whom the Employer designates as factory clericalsdiffer from the office clericals only in that they are located in aseparate room in the production area of the plant.Under the super-vision of the production control supervisor, rather than foremen ofproduction departments, these clericals compile production records,and work in close relationship with the clericals located in the office.None of the clericals are stock chasers, nor have they any substantialcontact with the production and maintenance employees.Despite thefact that one group of clericals is physically separate from the officeproper, the record clearly indicates that all the Employer's clericalworkers form a homogeneous office clerical group which is separateand distinct from the production and maintenance group.Accord-ingly, we shall exclude all clerical employees from the production andmaintenance voting group.°The set-up menThe Employer,contrary to the position of the Petitioner, theI.A. M., and the U. A. W., as stated above, would exclude set-up inenfrom the production and maintenance unit on thegroundthat theirduties are supervisory in nature.The Employer's 25 set-up men areunder the supervision of the same foremen and assistant foremen asthe other production employees of the machine shop. In addition totheir regular assignment of making the required adjustments on theirmachines, the set-up men advise and assist the machine operators andoccasionally operate the machines themselves.The set-up men haveno authority effectively to recommend hiring, discharge or disciplinary-action, and any report of misconduct they make is subject to an inde-pendent investigation.Accordingly,inasmuch as the set-up menexercise no supervisory authority within -the-customary definition ofthat term,and because they are an integral part of the productiongroup, we shall include them in the production and maintenancevoting group.e SeeMatter of Electronic Laboratories. Inc.65 N L R B 840°SeeMatter of AmerieanOptical Company63 N.L. R. B. 924. JOHN DEERE DUBUQUE TRACTOR COMPANY663On the basis of the entire record, and in accordance with the findingsstated above, we shall direct a separate election by secret ballot amongthe employees in the unit found appropriate above and in the votinggroups, appearing below, excluding from such voting groups allprofessional, technical, and clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, or,otherwise effect changes in the status of employees, or effectivelyrecommend such action :Group 1. All foundry department employees, including molders,coremakers, cupola force, foundry helpers, and foundry maintenanceinen.Group 2. All pattern makers and pattern makers' apprentices.Group 3. All remaining production and maintenance employees,including inspection department employees, plant-protection em-ployees, tool and die makers and set-up men.As indicated above, there will be no final determination of the ap-propriate production and maintenance unit and/or craft units pendingthe results of the election in the above voting groups.At the hearing, the Employer contended that, in view of its expand-ing operations, no election should currently be directed among itsemployees.The Employer pointed, in this connection, to the fact,that, on the date of the hearing, its staff consisted of 700 employees,of whom approximately 600 were within the units or voting groupsset forth above, and that its plans envisaged adding approximately100 employees a month, so that its total personnel complement willreach 1200 by April 1947.While there is some indication that theremay be further increases in the size of the staff after April 1947, theEmployer's plans, in this respect, appear to be entirely speculative.On the basis of the above figures, the Employer had attained, at thetime of the hearing, 58 percent of the anticipated full complement.The record establishes further that these employees constitute a repre-sentative group of the contemplated full complement, and that finishedproducts are now being produced.Moreover, it is apparent that bythe time this Direction of Elections issues, the Employer's complementwill, in all probability, have increased by several hundred employees.Upon these facts, we shall adhere to our usual policy 10 in such cir-cumstances of directing an immediate election.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with John Deere Dubuque TractorCompany, Dubuque, Iowa, separate elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) days"'Matterof Pioneer Tool and Engineering Company,62 N L R. B. 1435. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the appro-priate units and voting groups described in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been. dischargedfor cause and have not been rehired or reinstated prior to the dateof the elections:a.The employees in the experimental department unit, to determinewhether they desire to be represented by United Farm Equipmentand Metal Workers of America, C. I. 0., or by International Associa-tion of Machinists, Local 1706, or by International Union, UnitedAutomobile,Aircraft, and Agricultural ImplementWorkers ofAmerica, C. I. 0., for the purposes of collective bargaining, or by none.b.The employees in voting group 1, to determine whether theydesire to be represented by United Farm Equipment and MetalWorkers of America, C. I. 0., or by International Molders and Foun-dry Workers Union of North America, Local 263, A. F. .of L., or byInternational Union, United Automobile, Aircraft, and AgriculturalImplement Workers of America, C. I. 0., for the purposes of collectivebargaining, or by none.c.The employees in voting group 2, to determine whether they desireto be represented by United Farm Equipment and Metal Workers ofAmerica, C. I. 0., or by Pattern Makers League of North America,.Dubuque Association, A. F. of L., or by International Union, UnitedAutomobile,Aircraft, and Agricultural ImplementWorkers ofAmerica, C. I: 0., for the purposes of collective bargaining, or by none.d.The employees in voting group 3, to determine whether theydesire to be represented by United Farm Equipment and MetalWorkers of America, C. I. 0., or by International Association ofMachinists, Local 1706, or by International Union, United Automo-bile,Aircraft and Agricultural Implement Workers of America, C. I-0., for the purposes of collective bargaining, or by none.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.